Fish, P. J.
1. “If a written contract be altered intentionally, and in a material part thereof, by a person claiming a benefit under it, with, intent to defraud the other party, such alteration voids the whole contract, at the option of the other party.” Civil Code, § 3702.
2. An intentional and fraudulent insertion of additional property in a chattel mortgage by the mortgagee renders the instrument void. Bower v. Cole, 74 Tex. 222; Hollingsworth v. Holbrook, 80 Iowa, 151.
3. “ The materiality of an alteration is a question of law; the fact of an alteration is a question for the jury.” Civil Code, §3703. That the court, in one portion of its charge, leaves the materiality of an alleged alteration to the jury, is not cause for a new trial, when the alteration, if made, was unquestionably material, and the jury found that it was made.
4. Refusal of an oral request to charge is not cause for a new trial.
5. The verdict was authorized by the evidence.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent